TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00410-CR


In re Thomas J. Barry


Gary Messig, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 2020061, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
This is a contempt proceeding ancillary to Gary Messig's appeal from a judgment of
conviction for burglary.  The subject of the proceeding is Thomas J. Barry, appellant's counsel.
Appellant's brief on appeal was originally due October 9, 2002.  On November 8,
2002, after counsel failed to respond to an overdue notice, this Court ordered counsel to tender a
brief on appellant's behalf no later than December 6, 2002.  Counsel failed to do so.  Instead, counsel
filed an untimely motion asking that the time for filing be extended to January 13, 2003.  The Court
dismissed the motion and ordered counsel to appear on January 15, 2003, to show cause why he
should not be held in contempt for failing to obey the November 8, 2002, order of the Court.  The
order afforded counsel the opportunity to avoid the show-cause hearing by tendering a brief by
January 13, 2003, but he did not do so.
Counsel appeared as ordered on January 15.  He tendered a brief for filing on that
date, but did not provide sufficient copies.  He offered no excuse, other than the press of business,
for his failure to comply with the Court's order.
We find that Thomas J. Barry is in contempt of this Court and assess a fine of
$250.00.  Payment of the fine is suspended.
It is ordered January 28, 2003.

Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish